             Case 2:17-cv-01708-JCC Document 107 Filed 10/22/19 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    WILD FISH CONSERVANCY,                             CASE NO. C17-1708-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    COOKE AQUACULTURE PACIFIC LLC,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Plaintiff filed its second motion for
18   partial summary judgment on August 29, 2019. (Dkt. No. 79.) Defendant filed its second motion
19   for partial summary judgment on September 3, 2019. (Dkt. No. 84.) The Clerk is DIRECTED to
20   renote Plaintiff’s second motion for partial summary judgment (Dkt. No. 79) to September 27,
21   2019. See W.D. Wash. Local Civ. R. 7(l).
22

23          DATED this 22nd day of October 2019.
24                                                         William M. McCool
                                                           Clerk of Court
25

26                                                         s/Tomas Hernandez
                                                           Deputy Clerk

     MINUTE ORDER
     C17-1708-JCC
     PAGE - 1
